DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 8-12 have been amended.  New claim 13 is added.  Claims 1-13 are pending in the instant application.  

Priority
This application is a 371 National Stage application of International Application No. PCT/EP2018/082490 filed November 26, 2018 which claims priority to EP 17205018.9, filed December 1, 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 05/29/2020, and 01/05/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The submission of claims by Applicants’ representative Toni-Junell Herbert on 01/05/2022 has been entered.

Response to Restriction Requirement
Applicant’s election with traverse of Group I (claims 1-9 and 12-13) drawn to a compound of formula (I) 
    PNG
    media_image1.png
    97
    258
    media_image1.png
    Greyscale
, or a salt thereof according to claim 1 in the reply filed by Applicants’ representative Toni-Junell Herbert on 01/05/2022 is acknowledged.
Applicant’s arguments have been fully considered, and found persuasive.   The entire scope of the compounds of formula (I) of Group I (claims 1-9 and 12-13) has been searched. Claims 1-9 withdrawn.    Claims 1-13 are under examination on the merits.   

Specification
The title of the invention should not contain a term “novel”.  See MPEP§606.  A new title without “Novel” is required.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 10 is drawn to a method of controlling pests comprising use of an agrochemical composition as described in claim 8.  However, claim 10 does not define the specific step(s) used in the claimed method of controlling pests.  Therefore, claim 10 is indefinite.

Allowable subject Matter
Claims 1-13 are clear of prior art.   The closest prior art, WO 03/076415 (“the `415 
    PNG
    media_image2.png
    120
    205
    media_image2.png
    Greyscale
wherein R1 is C3 -C7 alkynyl; R2 is hydrogen, halogen, or C1–C3 alkyl; and R3 is C1–C8 alkyl that may be substituted with halogen or C1–C3 alkoxy, or C3–C6 cycloalkyl--(that may be substituted with halogen or C1–C3) C1–C3 alkyl.  However, the `415 publication does not teach and/or suggest instantly claimed compound of formula (I) 
    PNG
    media_image1.png
    97
    258
    media_image1.png
    Greyscale
 according to claim 1.  Mariano et al. ENVIRONMENTALCHEMISTRYLETTERS, (2013), 12(1), p. 85-95, fails to suggest modifying the `415 publication to pending claims 1-13.   Therefore, claims 1-9 and 11-13 are allowed.

Conclusions
Specification is objected to. 
Claim 10 is rejected.
Claims 1-9 and 11-13 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731